Citation Nr: 0321573	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for liver disease.  

4.  Entitlement to service connection for a disorder of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Veteran, T.S., and C.T.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1994 and June 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the instant appeal.  Among other things, it 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  With respect to notice, the 
VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information should be 
provided by the claimant and what information VA will attempt 
to obtain on the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although there is a 
February 2002 letter discussing the VCAA, it does not address 
any of the four issues on appeal at this time.  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook development on the 
issues listed above.  Specifically, a VA neurology 
examination was performed in February 2003.  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 
7104 (West 2002).  See Disabled American Veteran, supra.  It 
found that the regulation, in conjunction with 38 C.F.R. § 
20.1304 (2002), allowed the Board to obtain evidence and 
decide an appeal considering that evidence when it was not 
considered by the Agency of Original Jurisdiction (AOJ) and 
when no waiver of AOJ consideration was obtained, which was 
inconsistent with the statute.  Because of this court action, 
the Board has no jurisdiction to adjudicate this appeal prior 
to consideration of the new evidence by the RO.  A remand is 
required in order to accomplish RO consideration.

Moreover, the Board finds that yet additional development is 
needed on remand.  Specifically, requests issued at the Board 
for medical examinations with opinions were not accomplished, 
such that the evidence remains insufficient for purposes of 
adjudicating the issues on appeal.  See 38 U.S.C.A. § 
5103A(d).  These examinations should be accomplished on 
remand.   
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA with 
respect to the four issues on appeal, to 
include notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should afford 
the requisite period of time for 
response.  

2.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The claims folder must be 
made available to each examiner for 
review prior to the examination.  The 
examination report must indicate whether 
the claims folder was available and 
reviewed.    
	a.  Examination by an appropriate 
physician of the lower extremities to 
determine the nature, extent, and 
etiology of any disorder of the lower 
extremities found on examination.  The 
examiner must express an opinion as to 
whether the veteran currently has a 
diagnosable disorder or disorders of the 
lower extremities.  If so, the examiner 
should offer an opinion as to whether it 
is as likely as not that such disorder 
was either (1) incurred or aggravated 
during active duty, or (2) caused or 
aggravated by any service-connected 
disability, to include the lumbosacral 
spine disability.  The examiner is asked 
to provide explanation for the opinion.  
	b.  A neurology examination to 
determine the nature, extent, and 
etiology of alleged disability from 
headaches.  The examiner must express an 
opinion as to whether the veteran 
currently has a diagnosable headache 
disorder.  If so, the examiner should 
offer an opinion as to whether it is as 
likely as not that such disorder was 
either (1) incurred or aggravated during 
active duty, or (2) caused or aggravated 
by any service-connected disability.  The 
examiner is asked to provide explanation 
for the opinion.  
	c.  Examination by an appropriate 
physician to determine the nature, 
extent, and etiology of any liver disease 
found on examination.  The examiner must 
express an opinion as to whether the 
veteran currently has any diagnosable 
liver disorder, to include any disorder 
manifested by abnormal liver function.  
If so, the examiner should offer an 
opinion as to whether it is as likely as 
not that such disorder was either (1) 
incurred or aggravated during active 
duty, or (2) caused or aggravated by any 
service-connected disability or 
medication taken during the course of 
treatment for a service-connected 
disability.  The examiner is asked to 
provide explanation for the opinion.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

4.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal, to 
include consideration of the February 
2003 VA examination.  If the disposition 
of any claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	

                  
_________________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


